DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
Claims 11, 17, 18, and 22 have been amended. Claims 25-32 have been added. Claims 1-10, 12-13, 16, and 19-21 have been canceled. Claims 11, 14-15, 17-18, and 22-32 are pending and under examination.
Withdrawn Rejections
The rejection of claims 11, 14-18, and 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 4 of the previous Office action.
The rejection of claims 11, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Eur. J. Immunol. 2010. 40: 351-358) in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008), is withdrawn in light of Applicant’s amendment thereto. See paragraph 18, page 7 of the previous Office action.
New Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 11, 14-15, 17-18, and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5- 8 of U.S. Patent No. 10,844,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an IL-7 fusion protein comprising 
a modified IL-7 having the structure of A-IL-7, wherein A is an oligopeptide consisting of 1-10 amino acids selected from the group consisting of glycine and methionine, and IL-7 comprises an amino acid sequence of SEQ ID NO: 1; and 
a modified Fc region comprising Formula (I): N’-(Z1)p-Yq-Z2-Z3-Z4-C’, wherein N ' is the N - terminal of a polypeptide and C ' is the C - terminal of a polypeptide; p is an integer of 0 or 1; Z1 is an amino acid sequence having 5 to 9 consecutive amino acid residues from the amino acid residue at position 98 toward the N - terminal , among the amino acid residues at positions from 90 to 98 of SEQ ID NO: 7; Y is an amino acid sequence having 5 to 64 consecutive amino acid residues from the amino acid residue at position 162 toward the N - terminal , among the amino acid residues at positions from 99 to 162 of SEQ ID NO: 7; Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues from the amino acid residue at position 163 toward the C - terminal , among the amino acid residues at positions from 163 to 199 of SEQ ID NO: 7; Z3 is an amino acid sequence having 71 to 106 consecutive amino acid residues from the amino acid residue at position 220 toward the N - terminal , among the amino acid residues at positions from 115 to 220 of SEQ ID NO: 8; and Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues from the amino acid residue at position 221 toward the C - terminal, among the amino acid residues at positions from 221 to 327 of SEQ ID NO: 8. Both sets of claims recite that the modified immunoglobulin Fc region is selected from the group consisting of SEQ ID NOs: 9-14. 
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-15, 17-18, and 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “a peptide consisting of amino sequence having sequence identity of 95% or greater to SEQ ID NO: 1”. The limitation is indefinite because the metes and bounds of the peptide are unclear. The use of the transitional phrase consisting of” excludes any element, step, or ingredient not specified in the claim, and when used in conjunction with a peptide, the peptide is limited to the sequence of amino acids as specified by the sequence identifier, and nothing more or less. However, the metes and bounds of a peptide consisting of a sequence variant is unclear. The recitation of sequence identity of 95% allows for 5% of the peptide set forth in SEQ ID NO: 1 to be changed. This encompasses deletions, substitutions, and insertions. Given the variation allowed in the peptide, it is unclear what portion of SEQ ID NO: 1 must be maintained in a peptide that consists of an amino acid sequence having 95% sequence identity or greater to SEQ ID NO: 1. The specification and the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 14-15, 17-18, and 22-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,844,104 B2, published November 24, 2020.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
The instant claims are drawn to a method for treating a genital disease in a subject in need thereof, comprising administering to the subject an effective amount of an interleukin-7 (IL-7) fusion protein, 
wherein the genital disease is a human papillomavirus infection or cervical cancer,
wherein the administration is a local administration, 
wherein the IL-7 fusion protein comprises an-a modified IL-7 and an immunoglobulin Fc region, 
wherein the modified IL-7 has the following structure: A-IL-7, 
wherein 2the A is an oligopeptide consisting of 1 to 10 amino acid residues selected from the group consisting of glycine and methionine, with proviso that when A is an oligopeptide of 1 amino acid residue, A is glycine; and the IL-7 of the structure A-IL-7 is (i) an IL-7 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1-6 or (ii) a peptide consisting of amino sequence having sequence identity of 95% or greater to SEQ ID NO: 1; and
wherein the immunoglobulin Fc region has the following formula N'-(Z 1)p-(Y)q-Z2-Z3-Z4-C' Formula (I) 
wherein N' is the N-terminus of a polypeptide and C' is the C-terminus of the polypeptide, 
p or q is an integer of 0 or 1, 
Z1 is an amino acid sequence comprising 5 to 9 consecutive amino acid residues in the N-terminus direction starting from the 98th position of SEQ ID NO: 7, 
Y is an amino acid sequence comprising 5 to 64 consecutive amino acid residues in the N-terminus direction starting from the 162nd position of SEQ ID NO: 7, 

Z3 is an amino acid sequence comprising 70 to 106 consecutive amino acid residues in the N-terminus direction starting from the 220th position of SEQ ID NO: 8, and 
Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues in the C-terminus direction starting from the 221th position of SEQ ID NO: 8.
Yang et al. teach a method of treating cervical cancer comprising administering a administering a modified IL-7 fusion protein (See column 11). Yang et al. teach that the modified IL-7 has the structure A-IL-7, wherein A is an oligopeptide consisting of 1-10 amino acid residues, and IL-7 is a polypeptide having the amino acid sequence set forth in SEQ ID NOs: 1-6 (See column 4). Yang et al. teach that the modified IL-7 fusion protein comprises an immunoglobulin Fc region represented by the formula N ' — (Z1)p - Y - Z2 - Z3 - Z4 - C', wherein N’ is the N-terminal of a polypeptide and C’ is the C-terminal of a polypeptide; p is an integer of 0 or 1; Z1 is an amino acid sequence having 5 to 9 consecutive amino acid residues from the amino acid residue at position 98 toward the N-terminal, among the amino acid residues at positions from 90 to 98 of SEQ ID NO: 7; Y is an amino acid sequence having 5 to 64 consecutive amino acid residues from the amino acid residue at position 162 toward the N-terminal, among the amino acid residues at positions from 99 to 162 of SEQ ID NO: 7; Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues from the amino acid residue at position 163 toward the C-terminal, among the amino acid residues at positions from 163 to 199 of SEQ ID NO: 7; Z3 is an amino acid sequence having 71 to 106 consecutive amino acid residues from the amino acid residue at position 220 toward the N-terminal, among the amino acid residues at positions from 115 to 220 of SEQ ID NO: 8; and Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues from the amino acid residue at position 221 toward the C-terminal, among the amino acid residues at positions from 221 to 327 of SEQ ID NO: 8 (See column 7). Yang et al. teach that the composition is administered locally 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646